Citation Nr: 1726775	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder with depression (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1965 until March 1968.  The Veteran was awarded a Combat Infantry Badge for his service. 

This case comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge in January 2015.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer with the Board.  In a March 2017 letter, the Veteran was notified of that fact and informed of his right to elect to have a new hearing before a current member of the Board.  In a June 2017 response, the Veteran elected to forgo an additional hearing and expressed his desire to have his case decided based on the evidence currently of record. 

This case was previously before the Board in November 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned for further appellate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran asserted that he should have a higher rating for his PTSD because his current symptoms are worse than those contemplated by the currently assigned rating.  In an August 2016 letter, the Veteran reported that he was experiencing increased symptoms of his PTSD to include being anxious all the time, being fearful of going out in public, and becoming anxious when in traffic.  The Veteran also reported that he had difficulty traveling as he would forget where he was going ad get lost.  He reported that he also required his wife to remind him to deal with activities of daily living, such as showering and dressing.   He reported that he had no friends and had even began to experience difficulty in maintaining relationships with family members with whom he had reportedly been close in the past.  

The Board acknowledges that the Veteran was last afforded a VA examination in February 2016.  However, the statements described in the August 2016 letter indicate that the Veteran's PTSD symptoms may have increased in severity since his February 2016 VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of impairment resulting from his PTSD.  

Additionally, current mental health records from the VAMC in Detroit and the Detroit Vet Center should be identified and obtained before a final decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private mental health records, to specifically include records from the VA Medical Center in Detroit and the Detroit Vet Center, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA mental health examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his PTSD and depression.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.  

3.  Confirm that the VA examination report comports with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of
the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




